Title: General Orders, 11 June 1779
From: Washington, George
To: 


        
          
            Head-Quarters Smith’s Tavern [N.Y.] Friday June 11th 1779.
            Parole California—C. Signs Cuba. Chester.
          
          The Quarter Master General will order four good guides to each division, who are to remain at or near the quarters of the Major Generals or officers commanding divisions, that they may be ready for any sudden call: These men must have a competent knowledge of all the roads, paths and cloves laying between this encampment and the river, about the Forest of Deane and towards Haverstraw &c.
          The detachment under the command of Colonel Williams is to have three days provision sent them tomorrow.
          A critical inspection to be made immediately into the state of the mens arms and ammunition on this ground—Colonel Davies will inspect the Virginia division—Lieutenant Colonel Fleury the Maryland division and as there is no Sub-Inspector appointed to the Pennsylvania division, the Inspector General is requested to examine them himself—In this inspection inquiry is to be made into the supplies of arms and ammunition received since the last, the deficiencies that have happened, and the causes of them.
        
        
          After orders.
          The regimental Clothiers will apply tomorrow morning at the barn near General Putnam’s quarters for their deficiencies of shoes agreeable to their last returns.
        
      